Citation Nr: 0602362	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  02-18 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left hip 
condition secondary to a service-connected left knee 
disability.

2.  For the period August 10, 2000, to May 31, 2005, 
entitlement to an evaluation in excess of 20 percent for 
status post left medial meniscectomy, gracilis graft and torn 
cruciate ligament, with plication of medial capsule.

3.  For the period August 10, 2000, to May 31, 2005, 
entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1979 to 
February 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the veteran 
service connection for septic arthritis of the left hip, 
continued the veteran's 20 percent evaluation for status post 
left medial meniscectomy, and continued the veteran's 10 
percent evaluation for degenerative joint disease of the left 
knee.

The veteran testified before the undersigned Veterans Law 
Judge via video conference technology in November 2005.  A 
transcript of the hearing is of record.

In an August 2005 rating decision, the RO awarded the veteran 
a 100 percent evaluation for his left knee disability, which 
included his status post left medial meniscectomy and 
degenerative joint disease of the left knee, due to temporary 
convalescence, effective June 1, 2005 until June 30, 2006.  
Therefore, this decision will address the time period from 
August 10, 2000, the date of the claim, until May 31, 2005.

In May 2005, the veteran submitted a claim for an increased 
rating for her right ankle disability.  This issue is 
referred to the RO for further development and adjudication.

The issues of entitlement to an evaluation in excess of 20 
percent for status post left medial meniscectomy and 
entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the left knee are addressed 
herein, whereas the issue of entitlement to service 
connection for a left hip condition secondary to a service-
connected left knee disability is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  For the period August 10, 2000, to May 31, 2005, the 
veteran's status post left medial meniscectomy manifested 
with mild instability, mild fatigability, anterior cruciate 
ligament (ACL) laxity, tenderness, and crepitus.

3.  For the period August 10, 2000, to May 31, 2005, the 
veteran's degenerative joint disease of the left knee 
manifested predominantly with a range of motion in extension 
limited to five degrees and flexion limited to 95 degrees, 
mild fatigability, effusion, tenderness, and crepitus.


CONCLUSION OF LAW

1.  For the period August 10, 2000, to May 31, 2005, the 
criteria for an evaluation in excess of 20 percent for status 
post left medial meniscectomy have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5257 (2005).

2.  For the period August 10, 2000, to May 31, 2005, the 
criteria for an evaluation in excess of 10 percent for 
degenerative joint disease of the left knee have not been 
met.   38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in August 2000, prior to the enactment of the VCAA.  
An RO letter dated in March 2005, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  In 
the March 2005 letter, VA notified the veteran of her 
responsibility to submit evidence that showed that her 
condition was worse or had increased in severity.  The letter 
also requested that she submit any evidence in her possession 
that pertained to the claim.  By this letter, the veteran was 
notified of what evidence, if any, was necessary to 
substantiate her claim and it indicated which portion of that 
evidence the veteran was responsible for sending to VA and 
which portion of that evidence VA would attempt to obtain on 
behalf of the veteran.  Clearly, from submissions by and on 
behalf of the veteran, she is fully conversant with the legal 
requirements in this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

In short, the veteran is well aware of the information and 
evidence necessary to substantiate her claim, she is familiar 
with the law and regulations pertaining to her claim, she 
does not dispute any of the material facts pertaining to her 
claim, and she has not indicated the existence of any 
outstanding information or evidence relevant to her claim.  
Therefore, to decide the appeal would not be prejudicial 
error to the veteran.

Additionally, the October 2002 statement of the case and June 
2004, March 2005, and August 2005 supplemental statements of 
the case provided guidance regarding the evidence necessary 
to substantiate her claim.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Factual Background

In August 2001, the veteran underwent a VA examination, 
wherein it was noted that range of motion of the left knee 
was from 0 degrees in maximum extension to maximum flexion of 
95 degrees with mild instability of the left knee joint.  
There was swelling suggestive of arthritic changes.  The 
diagnosis was complete replacement of the left knee.  The VA 
examiner noted that there was evidence to suggest milder 
fatigability, but no evidence of real incoordination; 
however, she was prone for progression, but it was not 
possible to predict the amount of dysfunction in the future.  
X-rays of the knee showed moderate degenerative joint disease 
(DJD).

An October 2001 VA outpatient medical record shows that the 
veteran complained of giving way of the left knee with 
associated pain.  Physical examination of the left knee 
revealed a positive Lachman with anterior cruciate ligament 
(ACL) laxity.  The remaining ligaments were intact.  The 
diagnosis was left ACL chronic insufficiency with 
tricompartmental DJD.  The veteran was prescribed a new left 
knee ACL brace.
An April 2002 VA outpatient medical record shows that the 
veteran complained of left knee pain with an episode of 
giving way about a week prior.  Physical examination revealed 
full range of motion of the left knee with moderate sized 
effusion.  There was no warmth or erythema, but minor 
tenderness at the joint line, over the femur, tibia, and 
patella.  Lachman's test was positive and there was a 
positive pivot shift.  The diagnosis was left ACL chronic 
insufficiency with recent episode of giving way.

A September 2002 VA outpatient medical record shows range of 
motion of the left knee from 0 degrees of extension to 130 
degrees in flexion with good stability.  X-rays revealed 
significant narrowing of the medial compartment and 
patellofemoral narrowing.  There was also a staple on the 
medial tibia.  The diagnosis was post traumatic arthritis of 
the left knee.

A November 2002 VA outpatient medical record recorded range 
of motion of the left knee from 0 degrees of extension to 130 
degrees in flexion with moderate vastus medialis oblique 
atrophy.  There was crepitus in the patellofemoral joint with 
tenderness to palpation in trochlea and lateral facet.  There 
were also positive patellofemoral maneuvers.  The physician 
was unable to appreciate any laxity on the Lachman's test.  
Pain was six out of 10.  Review of a September 2002 X-ray of 
the left knee revealed DJD of the medial compartment and a 
residual staple in the tibia.  The diagnosis was 
patellofemoral arthritis.

In March 2003, the veteran underwent a VA examination, 
wherein she stated that she could walk about a mile with her 
knee and she wore a brace to stabilize her knee.  
Intermittently, the knee would buckle and give out.  She took 
anti-inflammatory medication, and at times Percocet, to help 
alleviate her pain.  Physical examination revealed a range of 
motion of the left knee with maximum extension from five 
degrees and flexion to 90 degrees with mildly positive drawer 
sign and negative grind sign.  The diagnosis was left knee 
condition with range of motion with evidence to suggest mild 
instability with mild fatigability.  The VA examiner noted 
that the veteran was prone for progression and fluctuation in 
the severity of her condition; however, it was not possible 
for him to predict the amount of dysfunction in the future.
A July 2003 VA outpatient medical record shows a range of 
motion of the left knee from extension of 0 degrees to 130 
degrees in flexion with good stability.  X-rays of the left 
knee revealed significant narrowing of the medial compartment 
and patellofemoral narrowing.  There was also a staple on the 
medial tibia.  The diagnosis was post traumatic arthritis of 
the left knee.

During a January 2004 VA outpatient visit, physical 
examination of the left knee revealed mild varus alignment, 
tenderness to palpation over the medial joint line, and 
patellofemoral crepitance.  Active range of motion of the 
left knee was from five degrees of extension to 120 degrees 
in flexion.  There was no ligamentous instability and the ACL 
was intact.  Lachman's test was positive, but the McMurray's 
test was negative.  The veteran's level of pain was a four 
out of 10.  X-rays of the left knee revealed tricompartmental 
DJD of the left knee with the most advanced being the medial 
compartment.  The diagnosis was DJD of the left knee.

An August 2004 VA outpatient medical record shows that the 
veteran had mild varus alignment of the left knee with mild 
effusion.  There was tenderness to palpation over the medial 
joint line and patellofemoral crepitance.  Active range of 
motion of the left knee was from five degrees of extension to 
120 degrees in flexion.  There was no ligamentous instability 
and a negative Lachman's test.  The veteran's pain was 
reported as four out of 10.  A November 2004 VA outpatient 
record showed similar symptoms.

In September 2004, the veteran underwent a VA examination.  
The veteran reported having chronic left knee pain with 
stiffness and instability.  She stated that her knee gave out 
on her three or four times a week and she would almost fall.  
She used a cane to help her ambulate and she had been fitted 
for a new brace.  She was gainfully employed as a cashier and 
was able to perform her job with her left knee, but was 
finding it more difficult to perform.  She would walk about a 
quarter of a mile with difficulty and had to sit down after 
that.  She would also go up a flight of stairs with 
difficulty.  She did not have any flare-ups, but she had 
constant pain.  Physical examination revealed a range of 
motion from five degrees of extension to a maximum flexion of 
95 degrees and the joint range of motion was limited by pain.  
There was a negative drawer sign and negative McMurray's 
sign.  It was impossible for the VA examiner to estimate the 
amount of loss of range of motion during flare-ups.  The 
diagnosis was significant knee pathology.  There was a 
moderate degree of reduction in endurance and mild to 
moderate instability because of chronic pain.  The veteran 
was prone for progression of her symptoms; however, it was 
not possible for the VA examiner to predict the long-term 
disability.

An April 2005 private medical record from C.N., M.D. shows 
that the veteran's left knee was tender over the medial 
anterior aspect of the knee and there was no tenderness over 
the patellar tendon.  There was also mild patellar crepitus 
and pain with provocative patellofemoral maneuvers.  There 
was also 1+ joint effusion.  Range of motion of the left knee 
was from 0 degrees of extension to 110 degrees in flexion.  
There was no instability to anterior-posterior ligament 
stress.  There was noted varus and valgus stress.  Quadriceps 
and hamstring strength were normal and there was no extensor 
lag.  X-rays of her left knee from 1994 revealed medial 
compartment DJD with some chondral sclerosis and varus 
deformity.  The diagnosis was left knee DJD, mostly limited 
to the medial compartment.

An April 2005 VA X-ray of the left knee reveals degenerative 
arthritis involving all compartments of the knee.  On June 1, 
2005, the veteran underwent a left total knee arthroplasty.  
She was awarded a 100 percent rating, effective June 1, 2005, 
until June 30, 2006, for a total knee replacement.

In November 2005, the veteran testified during a Board 
hearing before the undersigned Veterans Law Judge and stated 
that before her knee replacement in June 2005, she would have 
pain in her knee and she could not walk.  In addition, she 
had to use different medical devices to get around, such as 
crutches, a wheelchair, and a cane.  She used the wheelchair 
for two to three years.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, (see 38 
C.F.R. §§ 4.2, 4.41 (2005)), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).

Degenerative Arthritis
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, rate as below:
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).


5256 	Knee, ankylosis of:
	Extremely unfavorable, in flexion at an angle of 45° or more	
		60	
	In flexion between 20° and 45°						
	50
	In flexion between 10° and 20°						
	40
	Favorable angle in full extension, or in slight flexion 
between 0° and 10°	30
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2005).

5257
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).

525
8
Cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the 
joint
2
0
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2005).

5260
Leg, limitation of flexion of:

Flexion limited to 
15°
30

Flexion limited to 
30°
20

Flexion limited to 
45°
10

Flexion limited to 
60° 
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005).



5261
Leg, limitation of extension of:

Extension limited 
to 45°  
50

Extension limited 
to 30°
40

Extension limited 
to 20°
30

Extension limited 
to 15°
20

Extension limited 
to 10°
10

Extension limited 
to 5°
0
38 C.F.R. § 4.71a, Diagnostic Codes 5261 (2005).

The veteran's disability has been essentially rated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5257, pursuant to which DJD of the left knee and instability 
of the left knee are rated.  However, to give the veteran 
every consideration in connection with the matter on appeal, 
the Board has, as the RO has done, considered all potentially 
applicable diagnostic codes under section 4.71a in rating the 
veteran's disability.  See, e.g., Butts v. Brown, 5 Vet. App. 
532, 538 (1993) (the assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case"), and Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992) (one diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, her current diagnosis, and demonstrated 
symptomatology).

In addition, the Board notes that, when evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination, to include on repetitive use and during 
flare-ups is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

In a precedent opinion, VA's General Counsel held that a 
veteran who has arthritis and instability in the knee may 
receive separate ratings under Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997).  However, VA's General 
Counsel has since held that separate ratings are only 
warranted in these types of cases when the veteran has 
limitation of motion in her knee to at least meet the 
criteria for a zero-percent rating under Codes 5260 or 5261, 
or (consistent with DeLuca v. Brown, 8 Vet. App. at 204-7 and 
38 C.F.R. §§ 4.45 and 4.59) where there is probative evidence 
showing she experiences painful motion attributable to her 
arthritis.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

After careful review of the evidence of record, for the 
period from August 9, 2000, to May 31, 2005, the Board finds 
that an evaluation in excess of 10 percent for the veteran's 
DJD of the left knee and an evaluation in excess of 20 
percent for the veteran's status post left medial 
meniscectomy are not warranted.

Regarding the veteran's DJD of the left knee, the Board notes 
that the veteran's range of motion of the left knee in 
extension was predominantly limited to five degrees and range 
of motion of the left knee in flexion was predominantly 
limited to 95 degrees.  The rating criteria for degenerative 
arthritis states that arthritis is to be rated based on the 
limitation of motion of the joint.  According to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2005), flexion of the knee 
must be limited to 30 degrees or less to yield a rating of 20 
percent or more.  Further, according to 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2005), extension must be limited to 15 
degrees or more to yield a rating of 20 percent or more.  The 
veteran's limitation of motion of the left knee is not found 
to meet these criteria for an increased rating.  In addition, 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005) allows for a 
20 percent rating with evidence of involvement of two or more 
major joints.  However, the veteran's disability only 
involves one joint, which is his left knee.  Hence, the 
veteran's DJD of the left knee does not meet the criteria for 
an evaluation in excess of 10 percent.

Regarding the veteran's status post left medial meniscectomy, 
an evaluation in excess of 20 percent is not warranted.  
Using the rating criteria as set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2005), the veteran's recurrent 
subluxation or lateral instability would need to be 
considered severe for a rating in excess of 20 percent.  
According to the medical evidence of record, the August 2001 
VA examiner and March 2003 VA examiner noted that the veteran 
had mild instability.  In addition, the September 2004 VA 
examiner noted that the left knee had mild to moderate 
instability.  The medical evidence also suggests that the 
veteran has mild fatigability with use of the left knee.  
Although the medical evidence also shows that the veteran was 
found to have no instability of the left knee, weighing the 
evidence in the veteran's favor, the Board finds that the 
veteran has mild instability with fatigability upon use of 
the left knee.  Therefore, this disability would warrant a 20 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2005), for moderate lateral instability.  The veteran's 
disability; however, is not deemed severe, as there is no 
evidence that the veteran has recurrent subluxation, and the 
veteran's lateral instability has been deemed as mild to 
moderate.  Therefore, an evaluation in excess of 20 percent 
for the veteran's status post left medial meniscectomy is not 
warranted.

The Board has considered all potentially applicable 
diagnostic codes under 38 C.F.R. § 4.71a in rating the 
veteran's disability (Butts, 5 Vet. App. at 538); however, 
the rating criteria do not allow for an increased evaluation 
for her left knee disability.  As such, 38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (2005) is not applicable because the 
veteran is not shown to have ankylosis of the left knee.  
Further, 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259 
(2005) do not have an evaluation in excess of 20 percent and 
could not provide an increased rating.  Therefore, an 
increased rating using all available Diagnostic Codes under 
38 C.F.R. § 4.71a for the veteran's disability, is not 
applicable.


ORDER

1.  For the period August 10, 2000, to May 31, 2005, 
entitlement to an evaluation in excess of 20 percent for the 
veteran's status post left medial meniscectomy, gracilis 
graft and torn cruciate ligament, with plication of medial 
capsule, is denied.

2.  For the period August 10, 2000, to May 31, 2005, 
entitlement to an evaluation in excess of 10 percent for the 
veteran's DJD of the left knee is denied.



REMAND

As an initial matter, the Board notes that the VCAA and 
implementing regulations are also applicable to the veteran's 
claim of service connection for a left hip condition 
secondary to a service-connected left knee disability.

The Board notes that the veteran is requesting service 
connection for a left hip condition as secondary to her 
service-connected left knee disability.  In August 2001, the 
veteran was afforded a VA examination to determine whether 
her left hip condition was related to her service-connected 
left knee disability.  The VA physician opined that the 
veteran's left hip condition was not caused by her service-
connected left knee disability.  However, the VA physician 
did not opine whether the veteran's service-connected 
disability aggravated her nonservice-connected left hip 
condition.  The United States Court of Appeals for Veterans 
Claims has held that where a veteran's service-connected 
disability causes an increase in, but is not the proximate 
cause of, a nonservice-connected disability, the veteran is 
entitled to service connection for that incremental increase 
in severity attributable to the service-connected disability.  
Allen v. Brown, 7 Vet.App. 439 (1995).  Therefore, the RO 
should afford the veteran a VA examination to determine 
whether her service-connected left knee disability aggravated 
her nonservice-connected left hip condition.

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The veteran should be afforded a VA 
orthopedic examination to determine 
whether the veteran's service connected 
left knee disability at least as likely 
as not caused or aggravated the veteran's 
left hip condition.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folders 
must be made available to the orthopedist 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the orthopedist.  The orthopedist is 
requested to identify all existing left 
hip pathology and indicate whether any of 
the nonservice-connected left hip 
disorders are caused or aggravated by the 
service-connected left knee disability.  
Adequate reasons and bases are to be 
provided with any opinion rendered.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folders.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claim.

3.  The RO should then review the claims 
folders to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

4.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and her 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


